Haskell, J.
The court below decided that the books of a tradesman were- proper books of account and granted the discharge in insolvency of the tradesman. To this decision exceptions are taken by the objecting creditors, and they must be overruled. The decision presents no question of law. Had the presiding justice stated the condition of the books, that is, found the facts upon which he based rulings of law, it would have been otherwise. This he did not do, and did not intend to do.' The ■original exceptions as presented recite: "The court ruled as a matter of law that the books and exhibits produced, kept,” &c., were proper books of account. Before the exceptions were allowed, the presiding justice, with his own hand, erased the *487words, "ruled as a matter of law,” and inserted instead thereof the word "decided,” plainly showing that questions of fact, as well as of law, were included in his decision. From such decision, exceptions do not lie. The law court cannot, on a bill of exceptions, investigate the whole record, make itself familiar with a complicated or involved system of book-keeping, and determine the existing facts, in order to see whether the result complained of be sustained by the rules of law. Such considerations can only be reached by appeal, and that relief is not given in cases of this sort. The law, in these cases, makes the court below the final arbiter on questions of fact, and the law court has no power to revise or reverse such decision.
In this case, a large box of books is sent to the law court for it to determine on inspection whether the books contain such entries as give a truthful and complete history of the tradesman’s business, purely a question of fact. It is not so materia] to know what the system of bookkeeping is, as to know the substance of it. That can be known only by a careful examination of the accounts, giving results and conditions of fact, that as matter of law either do or do not establish the statute requirement of proper books of account. Such results and conditions must be determined at nisi prim. It is unlike the case of Morey v. Milliken, ante, p. 464, where the vital facts were undisputed and the inference showing the resultant fact became a question of law.

Exceptions overruled.